Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Sales, § 372*—when evidence as to price paid elsewhere, inadmissible. In an action for breach of contract to furnish certain materials and work, admission of testimony as to the price paid another party for same, without showing that such price was the reasonable and fair market price, held reversible error. 2. Sales, § 382*—measure of damages for breach, when buyer purchases elsewhere. In an action to recover the difference in price between the price for which defendant agreed to furnish "materials and the price actually paid another party on failure of defendant to perform, defendant cannot be charged with the difference in price on a greater amount of materials than he agreed to furnish.